Title: To John Adams from Thomas Cushing, 15 July 1776
From: Cushing, Thomas
To: Adams, John


     
      Sir
      Boston July. 15. 1776
     
     The last Will and Testament of Mr Josiah Quincey junr has lately been left at the Probate Office. I find he appointed Francis Dana Esqr his Executor and in Case of his Death and refusal he appoints Mr. Jonathan Jackson of Newbury Port and in Case of his Death or refusal he nominates and appoints John Adams Esqr. his Executor. As Mr. Dana and Mr. Jackson have both refused to Accept the Trust, it falls to you. Should be glad therefore you would Inform me whether you will Accept this Trust as soon as you Conveniently Can, as the Heirs are Sollicitous to have the Will proved. I am remain with respect Your most humble Sert.
     
      Thomas Cushing
     
    